Cite as 2022 Ark. App. 90
                     ARKANSAS COURT OF APPEALS
                                  DIVISIONS II, III, AND IV
                                        No. CV-19-428


SHELLEY DIANE COOPER AND
                                  Opinion Delivered February 23, 2022
ANNETTE MICHELLE EDELEN,
INDIVIDUALLY AND AS TRUSTEES OF
THE DOLORES S. BRYANT REVOCABLE   APPEAL FROM THE BENTON
LIVING TRUST                      COUNTY CIRCUIT COURT
                       APPELLANTS [NO. 04PR-16-891]

V.
                                                   HONORABLE XOLLIE DUNCAN,
HORACE E. BRYANT AND NANCY                         JUDGE
ELIZABETH EDELEN, INDIVIDUALLY
AND IN HER CAPACITY AS TRUSTEE OF MOTION TO DISMISS APPEAL
THE DOLORES S. BRYANT REVOCABLE    GRANTED; APPEAL DISMISSED
LIVING TRUST                       WITHOUT PREJUDICE
                         APPELLEES


                                 LARRY D. VAUGHT, Judge

        This is a dispute over a trust prepared by the decedent, Dolores S. Bryant. Appellee

 Horace Bryant, the decedent’s surviving spouse and stepfather to the appellants Shelley

 Cooper and Annette Edelen and separate appellee Nancy Edelen, the decedent’s daughters,

 filed suit to reform the trust, alleging that conflicting trust provisions could operate to

 prejudice his right to occupy the residential real estate for his lifetime. The circuit court

 removed appellants as trustees of the trust, granted Horace a life estate, and awarded

 attorney’s fees to the appellees. This appeal challenges those rulings. However, we do not

 reach the merits of the appeal because Horace has filed a motion to dismiss the appeal,

 arguing that appellants failed to file a timely notice of appeal. Shelley and Annette have filed
their own motions contending that any dismissal should be without prejudice because the

order appealed from lacks finality. We conclude that the order appealed from lacks finality.

We therefore dismiss the appeal without prejudice.

       This is a dispute over a trust created by Dolores. Among the trust assets was a twenty-

acre tract of real property with a residence where Dolores and her husband, Horace, resided.

Upon Dolores’s death, Horace was to be allowed to reside on the property until his death or

remarriage. All net income from the trust was to be distributed to Horace. Upon Horace’s

death, the residence and surrounding acreage were to be distributed in equal shares to

appellants Shelley and Annette and separate appellee Nancy, Dolores’s daughters. Shelley,

Nancy, and Annette were designated to serve as successor co-trustees after their mother’s

death to act collectively and jointly in such capacity by majority vote. The trust also contained

an in terrorem clause whereby the interests of any person who “contests” or “in any other

manner, attacks or seeks to impair or invalidate” any term of the trust shall be forfeited. A

dispute-resolution clause was included among the trust’s provisions. This clause set forth a

procedure for the appointment of a special trustee to resolve disputes over the trust without

resorting to litigation. Shelley and Annette contended below that failure to comply with the

dispute-resolution provision also triggers the no-contest clause.

       Dolores Bryant died on July 14, 2013. The parties agree that no action to administer

the trust was taken for several years after Dolores’s death.

       When Horace learned that Shelley and Annette had proposed to distribute the home

property and residence from the trust to themselves without making provision for his rights


                                               2
and interest, he filed suit against Shelley, Annette, and Nancy, individually and as co-trustees,

seeking to reform the trust, alleging that conflicting trust provisions could operate to

prejudice his right to occupy the residential real estate for his lifetime. After filing several

motions to dismiss Horace’s petition that were denied, appellants filed a counterclaim

against Horace and a cross-claim against Nancy, contending that the interests of Horace and

Nancy in the trust were forfeited under the trust’s no-contest provision.

       After granting Horace’s motion for partial summary judgment on the reformation

issue and following a bench trial, on December 10, 2018, the circuit court entered a

document titled “Findings of Fact and Conclusions of Law,” determining the merits of the

remaining issues. The court, among other things, removed appellants as co-trustees of the

trust and granted Horace a life estate in the residential property. The court also directed

Nancy, as the sole trustee, to distribute the accumulated trust income to Horace. The court

later awarded attorney’s fees to the appellees in February 2019. Appellants filed their notice

of appeal from both the “Findings of Fact and Conclusions of Law” and the orders on

attorney’s fees on February 25, 2019.

       After the appeal was perfected, Horace filed a motion to dismiss the appeal, and the

appellants filed a motion to remand for entry of a final order or, in the alternative, a motion

to dismiss the appeal without prejudice. Horace argued that the appeal should be dismissed

with prejudice because appellants failed to file a timely notice of appeal from what Horace

contends was a final, appealable order. Appellants argue that the appeal is taken from a

nonfinal order and should be dismissed without prejudice.


                                               3
       The starting point is the parties’ disagreement over whether the circuit court’s

December 10, 2018 Findings of Fact and Conclusions of Law constitutes an appealable

order. This analysis requires us to ask two questions: was the document an order, and if so,

was it appealable? Regarding the first question, we look to the substance of the document to

determine its nature.

                Decision of this appeal, then, depends entirely upon the determination of the
       character of the first court action. Formal requirements for a judgment in Arkansas
       are few. It is the final determination of the right of parties in an action. . . . A
       judgment must specify clearly the relief granted or other determination of the action.
       The few basic requirements must be met and the judgment must clearly show that it
       is the act of the law, pronounced and declared by the court upon determination and
       inquiry. While a rather technical application was made of this rule in the cited case,
       strict formality in language used to express the adjudication of the court is not
       necessary and a “judgment” will be tested by its substance, not its form. The name by
       which it is called by the court is not controlling. We have held that the designation
       or title given a pleading is not controlling, but that its effect, character and sufficiency
       are to be determined by its substance regardless of what it is called. There is no reason
       we should not apply the same rule to a court order.

Thomas v. McElroy, 243 Ark. 465, 468, 420 S.W.2d 530, 532 (1967) (internal citations

omitted). Despite the fact that Thomas predates the Arkansas Rules of Civil Procedure, it has

been consistently cited since the Rules’ adoption for its holding as to what constitutes a

judgment. See David Newbern, John Watkins & D.P. Marshall Jr., Arkansas Civil Practice &

Procedure § 31-1 at 651–52 (5th ed. 2010). Our rules of civil procedure do not, in any event,

set out a list of formal requirements for a judgment other than to provide a definition of

“judgment” that includes “a decree and any order from which an appeal lies,” Ark. R. Civ.

P. 54(a), and a requirement that a judgment be set forth “on a separate document.” Ark. R.

Civ. P. 58; see also White v. Mattingly, 89 Ark. App. 55, 199 S.W.3d 724 (2004).


                                                4
       Applying the Thomas test of substance to the December 10, 2018 Findings of Fact and

Conclusions of Law in this case, we conclude that the circuit court entered an order instead

of mere findings and conclusions. Supporting this conclusion is the circuit court’s internal

reference to its decision as an “Order,” stating that Nancy should distribute all trust income

accrued “up to the date of the entry of this Order” to Horace. The court also dismissed

appellants’ counterclaim against Horace and concluded the decision with the words “IT IS

SO ORDERED” just above the judge’s signature.

       Appellants argue that the Findings of Fact and Conclusions of Law, even if deemed

an order, lacks finality because it fails to address, among other things, Horace’s claim for an

inventory and accounting; Nancy’s cross-claim against appellants for indemnity and possible

forfeiture of appellants’ interest in the estate; and Horace’s request to hold appellants in

contempt for failing to distribute the accumulated funds. They argue that because the

Findings of Fact and Conclusions of Law lacked finality, it was never appealable, requiring

us to dismiss the case without prejudice due to lack of jurisdiction.

       Appellees, on the other hand, urge us to follow Sloan v. Arkansas Rural Medical Practice

Loan & Scholarship Board, 369 Ark. 442, 445, 255 S.W.3d 834, 837 (2007), in which the

Arkansas Supreme Court held that appellate courts must first consider the jurisdictional

issue related to the timeliness of the notice of appeal before proceeding to an analysis of any

finality issues. “It is well established that this court is without authority to overrule a decision

of the supreme court.” Box v. State, 348 Ark. 116, 71 S.W.3d 552 (2002) (quoting Brown v.




                                                 5
State, 63 Ark. App. 38, 44, 972 S.W.2d 956 (1998)). The question, then, is whether Sloan is

applicable to the case at bar.

       We hold that it is not. Sloan does not apply here because we cannot hold litigants to

a “timeliness” requirement if they are never put on notice that the time has begun to run. In

Sloan, the finality issue was related to Rule 54(b) and that rule’s requirements for certifying

an otherwise nonfinal order for appeal. It made sense in Sloan for the Arkansas Supreme

Court to decline to reach the merits of whether the Rule 54(b) certificate in that case was

sufficient to establish appellate jurisdiction because it had already determined that the notice

of appeal from the order containing the Rule 54(b) certificate was obviously untimely. The

finality issue was, therefore, essentially moot given the lack of jurisdiction resulting from the

untimely appeal. While the rule that the court articulated in Sloan makes sense in that

context, it does not make sense where, as here, the order in question lacked either a Rule

54(b) certificate or any other indicia of appealability that would have put the parties on notice

that their time for filing a notice of appeal had started to run.

       We therefore distinguish Sloan from the case at bar. Here, the court’s Findings of Fact

and Conclusions of Law did not, on its face, trigger the clock to begin running on the

appellant’s opportunity to file a timely notice of appeal. The Findings of Fact and

Conclusions of Law was not titled an order, was not accompanied by a judgment, and was

glaringly nonfinal because it failed to dispose of multiple claims and parties. Therefore, it

was insufficient to put the parties on notice that the time for filing an appeal had started to




                                               6
run. In fact, the record indicates that the appellants filed their notice of appeal only when it

later became clear that no subsequent final order would be forthcoming from the court.

         The dissent notes that Sloan takes a categorical approach that an untimely notice of

appeal always trumps a finality problem. We do not dispute that this was the language used

in Sloan, and we acknowledge that we have no authority to overrule the supreme court. In

order to avoid a grave miscarriage of justice, we distinguish Sloan and hold that the rule that

an appellate court must evaluate the timeliness of an appeal before addressing any finality

issues is inapplicable when the order in question cannot be deemed to have put counsel on

notice that the time for filing an appeal had begun to run. Because the Findings of Fact and

Conclusions of Law in this case did not put the parties on notice that the order presented

an immediate opportunity to appeal, the Arkansas Supreme Court’s insistence that we

address timeliness first does not apply, and we dismiss without prejudice for lack of a final

order.

         Appellants also appeal from the February 6 and February 19 orders awarding

attorney’s fees to Horace and Nancy. The appeal from the fee orders, though a collateral

matter, must also be dismissed without prejudice for lack of finality. The supreme court has

addressed the issue of an appeal from a nonfinal order that also includes an attorney’s-fee

issue:

                 It is of no consequence to Appellants that the matter of attorney’s fees is
         ordinarily viewed by this court as a collateral issue, separate from the merits of a case.
         This court’s jurisdiction is not invoked until a final order has been entered in the
         trial court, with the exception of those immediately appealable orders listed in Ark.
         R. App. P.–Civ. 2. Thus, a final order is a prerequisite. Without such a final order,


                                                 7
       no appeal may be entertained, even on a collateral issue such as attorney’s fees.
       Accordingly, because Appellants appealed from the order denying attorney’s fees
       prior to the entry of a final judgment under Rule 54(b), their appeal must be
       dismissed for lack of jurisdiction.

Dodge v. Lee, 350 Ark. 480, 486–87, 88 S.W.3d 843, 847 (2002). Thus, we need a final order

to have jurisdiction to hear the appeal from the fee issue. Id.; see also Crain Auto. Holdings,

LLC v. Morgan, 2020 Ark. App. 510, at 4 (Gruber, J., concurring); Am. Express Bank, FSB v.

Davenport, 2015 Ark. App. 705; Peraza v. United Fin. Cas. Co., 2015 Ark. App. 5, at 4, 453

S.W.3d 693, 695; Pridemen Team, Inc. v. Newton, 2011 Ark. App. 132. Because we do not

have a final order, we cannot consider the appeal of the attorney’s fee issue. Dodge, supra.

       Motion to dismiss appeal granted; appeal dismissed without prejudice.

       BARRETT and MURPHY, JJ., agree.

       VIRDEN and HIXSON, JJ., concur.

       HARRISON, C.J., and KLAPPENBACH, GRUBER, and BROWN, JJ., dissent.

       KENNETH S. HIXSON, Judge, concurring. I vividly remember frightfully sitting in first

year Contracts class with Professor Milton Copeland as if it were yesterday. As Professor

Copeland hurled his copy of the Restatement 2nd of Contracts across the room, he

thundered, “If we don’t read the rules, why do we need this?” 1 Apparently, Judge Mike

Murphy had a similar experience in law school a few years later. In his concurring opinion

in Latham, Judge Murphy wrote the following:




       1
           Professor Copeland later sheepishly apologized for his theatrics.

                                                 8
       “Read the dadgum statute!” So implored the late Albert Matthew Francis (“Al”) Witte
       to the first-year, section-four law-school students circa 1983—in more colorful
       language. Or, as he would tenderly apply it in this case, “Read the rules. Closely.”

Latham v. State, 2019 Ark. App. 323, at 6, 578 S.W.3d 732, 735, overruled by Pettry v. State,

2020 Ark. App. 162, 595 S.W.3d 442.

       “Read the rules” is so ingrained into law students and lawyers that it should become

second nature. It is THE starting point in any legal analysis. Applying rules as written give

us reasonable, consistent, and predictable results on which the bench and the bar can rely.

The rationale for this application is probably stated best in the following quote from Justice

Paul Danielson: “If we interpret our rules on a case-by-case basis, being swayed by the result

of our interpretation, why then do we provide these things we call rules?” Jonesboro Healthcare

Ctr., LLC v. Eaton-Moery Envt’l Servs., Inc., 2011 Ark. 501, 385 S.W.3d 797 (Danielson, J.,

dissenting).

       Not only do we have rules; we have rules to interpret rules. When construing a court

rule, we use the same means and canons of construction used to interpret statutes. State ex

rel. Rutledge v. Purdue Pharma L.P., 2021 Ark. 133, 624 S.W.3d 106. The principal rule of

statutory construction is to construe a statute just as it reads, giving the words their ordinary

and usually accepted meaning in common language. Id. That certainly makes sense. We

also have rules to distinguish between general rules and specific rules. Further, just as it has

long been the law in Arkansas that a general statute must yield when there is

a specific statute involving the particular subject matter, a general rule must also yield when




                                               9
there is a specific rule involving the particular subject matter. See Arkansas River Rts. Comm.

v. Echubby Lake Hunting Club, 83 Ark. App. 276, 126 S.W.3d 738 (2003).

          I have included this preamble to my concurrence to draw attention to a singular

purpose. In this case, there is a specific rule directly on point which according to the majority

opinion and dissenting opinion can be overlooked with impunity. I cannot overlook a

specific rule that is right on point, dispositive, and upon which the appellant justifiably

relied.

          Both the majority and dissenting well-reasoned opinions go to great lengths to explain

their respective reliance on and exception on Sloan v. Ark. Rural Med. Prac. Loan & Scholarship

Bd., 369 Ark. 442, 446, 255 S.W.3d 834, 838 (2007), which held that a determination for

Rule 2 of the Arkansas Rule of Appellate Procedure–Civil “purposes is always secondary to

whether a timely notice of appeal and record has been filed.” However, both opinions omit

a more fundamental threshold inquiry that I believe is dispositive to the case. Remember,

this contested case was effectively decided by the circuit court in a document styled “Findings

of Fact and Conclusions of Law.”2 The first question therefore should be are “Findings of

Fact and Conclusions of Law” a judgment, decree, or order which is appealable in the first place?

Rule 4(a) of the Arkansas Rule of Appellate Procedure–Civil specifically provides that a

notice of appeal shall be filed within thirty (30) days from the entry of the judgment, decree or

order appealed from. In other words, Rule 4(a) presupposes that the circuit court entered a



          2
              Sometimes referred to herein as simply “Findings and Conclusions” for brevity.

                                                 10
judgment, decree, or order from which the parties may appeal. Thus, even before we

determine the timeliness of the appeal under Rule 4 and then whether such a judgment,

decree, or order is final for purposes of Rule 2 as mandated by our supreme court in Sloan,

we must first determine whether the circuit court’s “Findings of Fact and Conclusions of

Law” are a judgment, decree, or order (collectively referred to hereafter as a judgment).

Although the majority opinion briefly addresses this issue and concludes that they are, I

conclude that they are not.

       What is the starting point for such an analysis? How about read the rule. Arkansas

Rule of Civil Procedure 52(a)(1) states, “If requested by a party at any time prior to entry of

judgment, in all contested actions tried upon the facts without a jury, the court shall find the

facts specially and state separately its conclusions of law thereon, and judgment shall be entered

pursuant to Rule 58[.]” (Emphasis added.) This is a fairly elementary analysis. Step 1: Did a

party request findings of fact and conclusions of law? Answer: yes. Step 2: If a party

requested findings of fact and conclusions of law, how is the subsequent judgment to be

entered? Answer: “[the] judgment shall be entered pursuant to Rule 58.” Ark. R. Civ. P.

52(a)(1). On to Rule 58.

       Arkansas Rule of Civil Procedure 58 provides the following in pertinent part:

       upon a decision by the court granting or denying the relief sought, the court may
       direct the prevailing party to promptly prepare and submit, for approval by the court
       and opposing counsel, a form of judgment or decree which shall then be entered as
       the judgment or decree of the court. The court may enter its own form of judgment
       or decree or may enter the form prepared by the prevailing party without the consent
       of opposing counsel. A judgment or decree shall omit or redact confidential
       information as provided in Rule 5(c)(2).


                                               11
       Every judgment or decree shall be set forth on a separate document.

(Emphasis added.) Back to our elementary analysis. Apply Rule 58. Step 3: Was there a

decision by the court granting or denying relief sought? Answer: Yes. Step 4: If yes, then a

form of judgment shall be entered as the judgment or decree of the court. Step 5: How is

that judgment set forth? Answer: Every judgment shall be set forth on a separate document.

       Here is the scheme specifically created for cases disposed of by Findings of Fact and

Conclusions of Law. Rule 52 provides that the court shall find the facts specially and state

separately its conclusions of law thereon, then the court shall enter a judgment pursuant to

Rule 58, and then Rule 58 provides that the judgment shall be set forth on a separate

document. The rationale behind this rule is self-evident. For purposes of commencing the

thirty-day period during which the notice of appeal must be timely filed, the time commences

with the filing of the judgment. This is not unimportant semantics because it creates fatal

consequences on appeal. When does the time period commence when you have Findings

and Conclusions: On the filing of the Findings and Conclusions or upon the filing of the

judgment? Well, that certainly could be confusing. Perhaps the drafters of these rules had

this very concern in mind when they drafted Rules 52 and 58 and specifically addressing

Findings and Conclusions vis-à-vis judgments emanating therefrom. According to the Rules,

when the case is disposed of by Findings and Conclusions, a judgment on a separate

document shall be filed. There—that clears up any ambiguity or confusion. A black and




                                                12
white rule we all can live with. The thirty-day notice-of-appeal window commences with the

filing of the judgment.

       This problem was also addressed in David Newbern, John Watkins & D.P. Marshall

Jr., Arkansas Civil Practice & Procedure § 31-1 at 651–52 (5th ed. 2010). An excerpt provides:

               The judgment is to be distinguished . . . from the court’s written findings of fact,
       conclusions of law, and opinions on which the judgment is based. . . .

               Although the Supreme Court thus eschewed mere formality as a basis for
       determining existence of a judgment, correct form is nonetheless important, as it may
       save a dispute. One clear requirement, specified in Ark. R. Civ. P. 58, is that the judgment
       “shall be set forth on a separate document.” The document should have a caption as other
       papers in the proceeding and should be titled “Judgment.”

       ....

              In a contested case tried by the court without a jury, the court must, if a party
       so requests, make findings of facts and conclusions of law. While it is not necessary
       that these predicates of the judgment be stated in the same document as the
       judgment, it is often convenient and useful to put them there. Careful draftsmanship
       requires that each portion of such a document be labeled. For example, such a
       document could begin with the case caption, then have a section entitled “Findings,”
       then a section entitled “Conclusions,” and last “Judgment,” followed by date of entry
       and signature blocks for the judge and the party or attorney approving as to form….”

(Internal citations omitted.) As David Newbern, John Watkins & D.P. Marshall Jr., so

eloquently and perceptively observed: the clear requirement, specified in Arkansas Rule of

Civil Procedure 58, that the judgment must be set forth on a separate document “may save

a dispute.” It would have saved this one.

       Perhaps, one would argue that these rules are merely guidelines, suggestions, or best

practices. But, not so fast. The word “shall” is contained in Rules 4, 52, and 58, and the

significance of the use of this word cannot be overstated. Our supreme court has repeatedly


                                               13
stated that “[t]he word ‘shall’ means mandatory compliance unless it would lead to an absurd

result.” Tollett v. Wilson, 2020 Ark. 326, at 5, 608 S.W.3d 602, 606; see Vaughn v. Mercy Clinic

Ft. Smith Communities, 2019 Ark. 329, 587 S.W.3d 216. Therefore, the word “shall” as it is

used in Rules 4, 52, and 58 must be construed to mean mandatory compliance unless it leads

to an absurd result.

       So, what happened here. The court entered Findings of Fact and Conclusions of

Law. Appellants waited for the court to either enter a judgment or appoint one of the

attorneys to draft such a judgment. Appellants’ attorney even contacted the court three times

requesting a judgment or appointment. Admittedly, the judgment could be very simple and

abbreviated such as, “The court adopts its Findings of Fact and Conclusions of Law and

enters judgment as set forth therein.” But importantly, there would be a judgment on a

separate document that satisfies Rule 58 which would have clearly commenced the thirty-day

notice-of appeal-window. Instead, here we have a hybrid which creates the very problem that

David Newbern, John Watkins & D.P. Marshall Jr., warned us about.

       What was this hybrid deviation from Rules 52 and 58? At the end of the thorough

21-page, 92-paragraph Findings of Fact and Conclusions of Law and just above the court’s

signature, the phrase “It is so ordered” was inserted. A judgment on a separate document

was never entered. As previously mentioned, the appellants’ attorney contacted the court

three times requesting a judgment to be entered or an appointment to draft a judgment.

The circuit court’s case manager responded to these communications in an email on

February 13, 2019. She stated in relevant part that “[t]he document entitled Findings of Fact


                                              14
and Conclusions of Law by the Court filed December 10, 2018 ending with ‘IT IS SO

ORDERED’ constitutes, in the opinion of the Court, that final order and nothing further

was required except the separate orders regarding the award of attorney fees.” The very

avoidable predicament perceived by David Newbern, John Watkins & D.P. Marshall Jr., was

conceived.

       So, here is the question. Despite the clear and unambiguous language in Rules 52

and 58 that specifically require a judgment to be set forth in a separate document when a

case is disposed of on Findings and Conclusions, does the inclusion of the phrase “It is so

ordered” magically transform an otherwise unappealable document into a final judgment

which commences the thirty-day notice-of-appeal window? I do not believe it does. I find

our supreme court’s opinion in Thomas v. McElroy, 243 Ark. 465, 420 S.W.2d 530 (1967),

to be instructive on this point. Despite the fact that Thomas predates our Rules of Civil

Procedure, it has been consistently cited since the Rules’ adoption for its holding as to what

constitutes a judgment. See David Newbern, John Watkins & D.P. Marshall Jr., Arkansas

Civil Practice & Procedure § 31-1 at 651–52 (5th ed. 2010). In Thomas, McElroy had filed suit

against Thomas for unpaid rent. On March 25, 1966, a bench trial was held, and the trial

court entered Findings of Fact and Conclusions of Law. At the bottom of the Findings and

Conclusion was the phrase “It is so ordered” followed by the trial court’s signature. Almost

a year later, on March 3, 1967, a judgment was entered. Thomas appealed the March 3,

1967, judgment. The Thomas court could have held that the March 25, 1966, Findings of

Fact and Conclusions of Law was a judgment, that appellant had failed to timely appeal, and


                                             15
dismissed the appeal. Instead, in reviewing the Findings of Fact and Conclusion of Law vis-

à-vis the Judgment, the Supreme Court explained that “decisions, opinions, and findings of

a court do not constitute a judgment or decree” but “merely form the bases upon which the

judgment or decree is subsequently to be rendered and are not conclusive unless

incorporated in a judgment or a judgment be entered thereon.” Id. at 469, 420 S.W.2d at

533. It instead analogized them to jury verdicts: “They are more in the nature of the verdict

of a jury and no more a judgment than such a verdict.” Id., 243 Ark. at 470, 420 S.W.2d at

533. Applying those principles to the decree in Thomas, our supreme court held that “the

action of the court on March 25, 1966, was deficient as a final determination of the rights

of the parties.” Id. at 469, 420 S.W.2d at 534.

       The same is true here. Findings of Fact and Conclusions of Law are not a judgment.

As stated in Thomas, despite the fact that the Findings and Conclusions included the phrase

“It is so ordered,” the action of the circuit court was deficient as a final determination of the

rights of the parties. Appellants had the right to justifiably rely on the unambiguous language

in Rules 52 and 58. As stated by Justice Danielson, “If we interpret our rules on a case-by-

case basis, being swayed by the result of our interpretation, why then do we provide these

things we call rules?” Jonesboro Healthcare Ctr., LLC v. Eaton-Moery Envt’l Servs., Inc., 2011

Ark. 501, 385 S.W.3d 797 (Danielson, J., dissenting). Accordingly, I would dismiss without

prejudice on this basis for a lack of jurisdiction as we have previously done when an appeal

is prematurely filed from a letter opinion. See Panhandle Oil & Gas, Inc. v. BHP Billiton

Petroleum (Fayetteville) LLC, 2016 Ark. App. 376, 499 S.W.3d 667.


                                               16
       I concur with the majority opinion’s conclusion that the appeal should be dismissed

without prejudice for the reasons set forth in this concurrence.

       VIRDEN, J., joins in this concurrence.

       RITA W. GRUBER, Judge, dissenting. I agree with the majority that this appeal must

be dismissed. Where we part ways is that I believe case law requires the appeal to be dismissed

with prejudice because it is untimely.

       The supreme court’s opinion in Sloan v. Arkansas Rural Medical Practice Loan &

Scholarship Board, 369 Ark. 442, 255 S.W.3d 834 (2007), is controlling here. Like this case,

Sloan involved an untimely notice of appeal. The supreme court rejected the Sloans’ motion

to dismiss their appeal under Ark. R. Civ. P. 54(b) for lack of a final order, stating that the

appellate court must first consider the jurisdictional issue related to the timeliness of the

notice of appeal before it proceeds to the finality issue. Id. at 445, 255 S.W.3d at 837. The

court continued:

               The timely filing of the notice of appeal and record is a threshold jurisdictional
       prerequisite for this court. Rule 4(a) of the Arkansas Rules of Appellate Procedure–
       Civil states in relevant part that “a notice of appeal shall be filed within thirty (30)
       days from the entry of the judgment, decree or order appealed from.” Ark. R. App. P.–
       Civ. 4(a) (emphasis added). As a matter of practice, our clerk will not allow an appeal
       to proceed without both a timely notice of appeal and record. The reason for this
       practice is that Ark. R. App. P.–Civ. 4 is paramount to appellate-court jurisdiction.
       The plain language of the rule requires that the notice of appeal be filed within thirty
       (30) days from the judgment decree or order appealed from. Rule 4(a). While Ark. R.
       App. P.–Civ. 2 sets forth the orders that are appealable, it is for the appellate court to
       determine whether the order properly fits within one of Rule 2’s subsections once an
       appeal is lodged. For example, Ark. R. App. P.–Civ. 2(a)(11) provides that an appeal
       may be taken from an order that adjudicates fewer than all the claims or the rights
       and liabilities of fewer than all the parties if the circuit court has directed entry of a
       final judgment as to one or more but fewer than all the claims or parties and has


                                                17
       made an express determination that there is no just reason for delay and has executed
       the certificate required by Ark. R. Civ. P. 54(b). Whether an order has properly been
       appealed pursuant to Rule 54(b) is indeed a jurisdictional question, which this court
       may address sua sponte. See, e.g., Jones v. Huckabee, 363 Ark. 239, 213 S.W.3d 11
       (2005). However, such a determination for Rule 2 purposes is always secondary to
       whether a timely notice of appeal and record has been filed.

Sloan, 369 Ark. at 445–46, 255 S.W.3d at 837–38; see also Massanelli v. Massanelli, 2016 Ark.

App. 90, at 5 (Harrison, J., concurring) (discussing Sloan and its implications); Pockrus v.

Morris, 2020 Ark. App. 364, at 6, 608 S.W.3d 159, 162; Fire Sys. Tech., Inc. v. First Cmty. Bank,

2015 Ark. App. 334, 464 S.W.3d 125.

       The majority dismisses the appeal without prejudice because the December 2018

order is not final. Sloan does not give us that option. Instead, Sloan takes a categorical

approach that an untimely notice of appeal always trumps a finality problem, going so far as

emphasizing the word “always” to demonstrate this. We, as an intermediate court, cannot

carve out a finality exception from the supreme court’s categorical pronouncement.

       The manner in which the majority distinguishes Sloan turns Sloan on its head and

puts finality before timeliness. The majority’s statement that the order does not, on its face,

put counsel and the parties on notice that the order in question is triggering the thirty-day

clock for the filing of a notice of appeal is simply wrong. The very factors the majority cites

in concluding that the “Findings of Fact and Conclusions of Law” is an “order” also serve to

give that notice. In fact, this question has been addressed, to a meaningful degree, by the

Arkansas Supreme Court in Smith v. Estate of Howell, 372 Ark. 186, 189–90, 272 S.W.3d




                                               18
106, 109.1 Regardless, litigants and their attorneys have a duty to remain abreast of the

progress of a case in which they are involved. Lilly v. Earl, 299 Ark. 103, 109, 771 S.W.2d

277, 280 (1989); Jetton v. Fawcett, 264 Ark. 69, 73, 568 S.W.2d 42, 44 (1978). Moreover, the

distinction is unworkable and fails to achieve its intended result in this very case. For

example, Shelley and Annette should have also known that an appealable order was entered

when Horace and Nancy filed their separate motions seeking attorney’s fees. Parties do not

generally file motions for attorney’s fees unless the case is at an end. See Ark. R. Civ. P.


       1
        Here is our supreme court’s analysis and holding, both of which refute the position
that a Rule 52-related order does not provide “notice” of the need to appeal, and that a
comprehensive Findings of Fact and Conclusions of Law is “not a judgment” for purposes
of Ark. R. App. P.–Civ. 3 and 4:

              The issue presented in this appeal is whether the Findings of Fact and
       Conclusions of Law filed on October 11, 2006, was an order approving the
       settlement. Smith asserted that the Findings of Fact and Conclusions of Law
       was not an order. We disagree. An order is a determination by a court on
       “some subsidiary or collateral matter arising in an action not disposing of the
       case on the merits but adjudicating a preliminary point or directing some step
       in the proceedings.” Thomas v. McElroy, 243 Ark. 465, 470, 420 S.W.2d 530,
       533 (1967) (quoting 49 C.J.S. Judgments § 5 (1947)). There is no merit to
       Smith’s claim that the circuit court failed to enter an order approving the
       settlement agreement.

               Upon entry, the order approving the settlement was subject to appeal.
       See West, supra. Smith attempts to appeal the order now; however, he neither
       filed an objection pursuant to Ark. Code Ann. § 28-1-116(d) (Repl. 2004) to
       preserve the issue as part of the appeal from the order of final distribution nor
       did he file a timely notice of appeal to appeal the order separately. A timely
       filed notice of appeal is required to provide this court with appellate
       jurisdiction. U.S. Bank v. Milburn, 352 Ark. 144, 100 S.W.3d 674 (2003).
       Thus, this court lacks jurisdiction to address Smith’s argument that the circuit
       court erred in approving the settlement. Smith, 372 Ark. at 189-190, 272
       S.W.3d at 109.

                                              19
54(e)(2) (“[T]he motion must be filed and served no later than 14 days after entry of judgment;

must specify the judgment and the statute or rule entitling the moving party to the award; and

must state the amount or provide a fair estimate of the amount sought.”) (Emphasis added.).

Nancy filed her motion seeking attorney’s fees and costs on December 21, 2018; Horace

filed his motion on December 26. Although Shelley and Annette responded to the motions

for attorney’s fees on January 2, 2019, it was not until February 6 that they inquired of the

circuit court about the entry of an appealable order. February 6 was also the day the court

entered its order awarding attorney’s fees to Horace. Thus, it was the neglect of appellants

and their attorney, not the form of the order, that resulted in appellants’ failing to file a

timely notice of appeal.

       I am authorized to state that Chief Judge Harrison and Judges Klappenbach and

Brown join in this dissent.

       L. David Stubbs; and Taylor & Taylor Law Firm, P.A., by: Andrew M. Taylor and Tasha

C. Taylor, for appellants.

       Cochran Law Firm, by: Tamra Cochran, for separate appellee Horace Bryant.




                                              20